           Case 1:19-cv-01420-DAD-SAB Document 120 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   EARTH ISLAND INSTITUTE, et al.,                     Case No. 1:19 -cv-01420-DAD-SAB

12                  Plaintiffs,                          ORDER GRANTING JOINT MOTION TO
                                                         MODIFY THE BRIEFING SCHEDULE
13           v.                                          AND VACATING FEBRUARY 24, 2021
                                                         HEARING
14   KIMBERLY NASH, et al.,
                                                         (ECF No. 119)
15                  Defendants.

16

17          On December 18, 2020, a scheduling conference was held in this matter and a briefing

18 schedule was set for the parties to file motions for summary judgment. (ECF No. 111.) On

19 December 28, 2020, an amended order was filed. (ECF No. 112.) On January 21, 2021, Plaintiff
20 Earth Island Institute, Greenpeace, Inc., Sequoia Forest Keeper, and James Hansen filed a motion

21 for summary judgment. (ECF Nos. 115-117.) On February 17, 2021, the parties filed a joint

22 motion to modify the briefing schedule. (ECF No. 119.) Upon review of the motion, the joint

23 motion, the Court finds this matter suitable for decision without oral argument. See Local Rule

24 230(g). Accordingly, the previously scheduled hearing set on February 24, 2021, will be vacated

25 and the parties will not be required to appear at that time.

26          The parties seek to amend the briefing scheduling due to medical issues and scheduling

27 conflicts. The Court finds that good cause exists to grant the motion.

28 / / /


                                                     1
         Case 1:19-cv-01420-DAD-SAB Document 120 Filed 02/18/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The joint motion to modify the briefing schedule is GRANTED;

 3                  a.        Defendants’ cross motion/opposition shall be filed on or before March 18,

 4                            2021;

 5                  b.        Plaintiffs’ opposition/reply shall be filed on or before April 22, 2021;

 6                  c.        Defendants’ reply shall be filed on or before May 13, 2021; and

 7          2.      All other aspects of the amended order setting the briefing schedule remain in

 8                  effect.

 9
     IT IS SO ORDERED.
10

11 Dated:        February 17, 2021
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
